UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OF 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from:to Commission file number: 51018 THE BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 23-3016517 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 409 Silverside Road Wilmington, DE19809 (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code:(302) 385-5000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of November 1, 2010 there were 26,181,281 outstanding shares of common stock, $1.00 par value. 2 THE BANCORP, INC Form 10-Q Index Page Part I Financial Information Item 1. Financial Statements: Consolidated Balance Sheets – September 30, 2010 (unaudited) and December 31, 2009 4 Unaudited Consolidated Income Statements – Three and nine months ended September 30, 2010 and 2009 5 Unaudited Consolidated Statements of Changes in Shareholders’ Equity – Nine months ended September 30, 2010 6 Unaudited Consolidated Statements of Cash Flows – Nine months ended September 30, 2010 and 2009 7 Unaudited Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 Part II Other Information Item 1A. Risk Factors 34 Item 6. Exhibits 34 Signatures 35 3 PART I – FINANCIAL INFORMATION Item 1. Financial Statements THE BANCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEET September 30, December 31, (unaudited) (in thousands) ASSETS Cash and cash equivalents Cash and due from banks $ $ Interest bearing deposits Total cash and cash equivalents Investment securities, available-for-sale, at fair value Investment securities, held-to-maturity (fair value $15,484 and $15,415, respectively) Loans, net of deferred loan costs Allowance for loan and lease losses ) ) Loans, net Premises and equipment, net Accrued interest receivable Intangible assets, net Other real estate owned Deferred tax asset, net Other assets Total assets $ $ LIABILITIES Deposits Demand (non-interest bearing) $ $ Savings, money market and interest checking Time deposits Time deposits, $100,000 and over Total deposits Securities sold under agreements to repurchase Short-term borrowings - Accrued interest payable Subordinated debenture Other liabilities Total liabilities SHAREHOLDERS' EQUITY Preferred stock - Series B, $1,000 liquidation value, 0 and 45,220 shares issued and - outstanding at September 30, 2010 and December 31, 2009, respectively Common stock - authorized, 50,000,000 shares of $1.00 par value; 26,181,281 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these statements. 4 THE BANCORP, INC. AND SUBSIDIARY UNAUDITED CONSOLIDATED STATEMENT OF OPERATIONS For the three months ended September 30, For the nine months ended September 30, (in thousands, except per share data) Interest income Loans, including fees $ Interest on investment securities: Taxable interest Tax-exempt interest Federal funds sold - - Interest bearing deposits - 5 Interest expense Deposits Securities sold under agreements to repurchase 5 5 19 21 Short-term borrowings 17 59 81 Subordinated debt Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Non-interest income Service fees on deposit accounts Merchant credit card deposit and ACH fees Stored value income Gain on sales of investment securities 2 - Leasing income Debit card income 97 Other 64 Total non-interest income Non-interest expense Salaries and employee benefits Depreciation and amortization Rent and related occupancy cost Data processing expense Printing and supplies Audit expense Legal expense Amortization of intangible assets Loss on sale of other real estate owned 22 - 22 FDIC Insurance Software, maintenance and equipment Other Total non-interest expense Net income before income tax Income tax provision Net income Less preferred stock dividends and accretion - ) ) ) Net income (loss) available to common shareholders $ $ $ ) $ Net income (loss) per share - basic $ $ $ ) $ Net income (loss) per share - diluted $ $ $ ) $ The accompanying notes are an integral part of these statements. 5 THE BANCORP INC. AND SUBSIDIARY UNAUDITED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY For the nine months ended September 30, 2010 (in thousands except share data) Accumulated Common Additional other stock Common Preferred paid-in Accumulated comprehensive Comprehensive shares stock stock capital deficit gain/(loss) income Total Balance at December 31, 2009 $ ) $ ) $ Net income $ Cash dividends onpreferred stock ) ) Accretion of Series B preferred shares ) - Stock-based compensation Series B Preferred stock repayment to US Treasury ) ) Repurchase of warrants ) ) Other comprehensive income, net of reclassification adjustments and tax - $ Balance at September 30, 2010 $ $ - $ $ ) $ $ The accompanying notes are an integral part of these statements. 6 THE BANCORP, INC. AND SUBSIDIARY UNAUDITED CONSOLIDATED STATEMENT OF CASH FLOWS (dollars in thousands) For the nine months ended September 30, Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Provision for loan and lease losses Net amortization of investment securities discounts/premiums 59 Stock-based compensation expense 79 Mortgage loans originated for sale ) ) Sale of mortgage loans originated for resale Gain on sales of mortgage loans originated for resale (7
